Exhibit 10.63

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR SATISFACTORY ASSURANCES TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
WITH RESPECT TO SUCH SALE, OFFER, PLEDGE OR HYPOTHECATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

of

 

ACTINIUM PHARMACEUTICALS, INC.

 

Void after February 11, 2022

 

This certifies that, for value received, Sandesh Seth, an individual, or his/her
registered assigns (“Holder”) is entitled, subject to the terms set forth below,
to purchase from Actinium Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Fifty Seven Thousand Two Hundred Twelve (57,212) shares of the
common stock of the Company (the “Shares”), upon surrender hereof, at the
principal office of the Company referred to below and simultaneous payment
therefor in lawful money of the United States or otherwise as hereinafter
provided, at the Exercise Price as set forth in Section 2 below. The number,
character and Exercise Price of such shares of common stock (the “Common Stock”)
are subject to adjustment as provided below. The term “Warrant” as used herein
shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.

 

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing
March 14, 2017 (the “Warrant Issue Date”), and ending at 5:00 p.m., Eastern Time
on February 11, 2022, and shall be void thereafter.

 

2. Exercise Price. The Exercise Price per share of Common Stock at which this
Warrant may be exercised shall be equal to $2.34 per share as adjusted from time
to time pursuant to Section 10 below (the “Exercise Price”).

 

3. Exercise of Warrant.

 

(a) The purchase rights represented by this Warrant are exercisable by the
Holder in whole or in part at any time, or from time to time, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder at the address of the Holder appearing on the books of the Company), upon
payment (i) in cash or by check acceptable to the Company, (ii) by cancellation
by the Holder of then outstanding indebtedness of the Company to the Holder,
(iii) by a combination of (i) and (ii), of the purchase price of the shares to
be purchased or (iv) by cashless exercise as set forth in Section 3(c), below,
of the purchase price of the shares to be purchased, except upon a call by the
Company.

 



 

 

 

(b) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above
and payment of the Exercise Price if exercised for cash, and the person entitled
to receive the shares of Common Stock issuable upon such exercise shall be
treated for all purposes as the holder of record of such shares as of the close
of business on such date (the “Exercise Date”). As promptly as practicable on or
after the Exercise Date, but in no event more than three (3) business days
thereafter (the “Warrant Share Delivery Date”), the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of shares issuable upon such
exercise. Certificates for Shares purchased hereunder will be transmitted by the
transfer agent of the Company to the Holder on the Exercise Date by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.

 

(c) The Holder, at its option, may exercise this Warrant in a cashless exercise
transaction pursuant to this subsection (c) (a “Cashless Exercise”). In order to
effect a Cashless Exercise, the Holder shall surrender this Warrant at the
principal office of the Company together with an Exercise Form, completed and
executed, indicating Holder’s election to effect a Cashless Exercise, in which
event the Company shall issue Holder a number of shares of Common Stock computed
using the following formula:

 

X = Y (A-B)/A

 

where:                  X = the number of shares of Common Stock to be issued to
Holder.

 

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

 

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(c), where “Market Price,” means the Volume Weighted Average Price (as
defined herein) of one (1) share of Common Stock during the ten (10) consecutive
Trading Day period immediately preceding the Exercise Date.

 

B = the Exercise Price.

 

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on The NASDAQ Global Market
(“NASDAQ”) as reported by, or based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Warrants and
the Company (“Bloomberg”) or, if NASDAQ is not the principal trading market for
such security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority, Inc. or in the “pink sheets” by the
Pink OTC Market, Inc. If the Volume Weighted Average Price cannot be calculated
for such security on such date in the manner provided above, the volume weighted
average price shall be the fair market value as determined in good faith by the
Company’s Board of Directors. “Trading Day” shall mean any day on which the
Common Stock is traded for any period on NASDAQ, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.

 



 2 

 

 

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issued upon Exercise of this
Warrant in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issued upon Exercise
of this Warrant in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.

 

(d) In the case of a dispute as to the determination of the closing price or the
Volume Weighted Average Price of the Company’s Common Stock or the arithmetic
calculation of the Exercise Price or Market Price, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within four (4)
business days of receipt, or deemed receipt, of the Exercise Notice, or other
event giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation within two (2) business days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) business days submit via facsimile (i) the disputed determination
of the closing price or the Volume Weighted Average Price of the Company’s
Common Stock to an independent, reputable investment bank selected by the
Company and approved by the Holder, which approval shall not be unreasonably
withheld or delayed or (ii) the disputed arithmetic calculation of the Exercise
Price, Market Price to the Company’s independent, outside accountant, or another
accounting firm of national standing selected by the Company. The Company shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than the later of (i) five (5) business days from the time it
receives the disputed determinations or calculations or (ii) five (5) business
days from the selection of the investment bank and accounting firm, as
applicable. Such investment bank’s or accountant’s determination or calculation,
as the case may be, shall be binding upon all parties absent demonstrable error.

 

(e) In addition to any other rights available to the Holder, if the Company
fails to cause its transfer agent to deliver to the Holder a certificate or
certificates representing the Shares pursuant to an exercise on or before the
Warrant Share Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) Shares to
deliver in satisfaction of a sale by the Holder of the Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Shares so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Shares that the Company was required to deliver to the Holder in connection with
the exercise at issue, by (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 



 3 

 

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

 

5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of loss, theft, or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

6. Rights of Shareholders. Until Holder exercises this Warrant and the Company
issues Holder shares of Common Stock purchasable upon the exercise hereof, as
provided herein, Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent or assert dissenter’s rights
with respect to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise.

 

7. Transfer of Warrant.

 

(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.

 

(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.

 

(c) Transferability and Non-negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with the terms of
this Warrant and all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company).

 

(d) Compliance with Securities Laws.

 

(i) Holder understands that the Warrant and the Shares are characterized as
“restricted securities” under the Securities Act of 1933, as amended (the “1933
Act”) inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under 1933 Act and applicable regulations
thereunder, such securities may be resold without registration under the 1933
Act only in certain limited circumstances. In this connection, Holder represents
that it is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the 1933 Act. Holder understands
that the Company is under no obligation to register any of the securities sold
hereunder except as provided in Section 11 hereof. Holder understands that no
public market now exists for any of the Warrants or the Shares and that it is
uncertain whether a public market will ever exist for the Warrants or the
Shares.

 



 4 

 

 

(ii) This Warrant and all certificates for the Shares issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT, (B) A “NO
ACTION” LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE CORPORATION THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.”

 

(e) Disposition of Holder’s Rights.

 

(i) In no event will the Holder make a disposition of any of its rights to
acquire Shares under this Warrant and/or of any of the Shares issuable upon
exercise of any such rights unless and until (A) it shall have notified the
Company of the proposed disposition, (B) if requested by the Company, it shall
have furnished the Company with an opinion of counsel (which counsel may either
be inside or outside counsel to the Holder) satisfactory to the Company and its
counsel to the effect that (1) appropriate action necessary for compliance with
the 1933 Act has been taken, or (2) an exemption from the registration
requirements of the 1933 Act is available, and (C) if the disposition involves
the sale of such rights or such Shares issuable upon exercise of such rights, it
shall have offered to the Company, pursuant to Section 7(f) hereunder, such
rights to acquire Shares or Shares issuable and upon exercise of such rights, as
the case may be.

 

(ii) The restrictions imposed under this Section 7(e) shall terminate as to any
of the Shares when (A) such security shall have been effectively registered
under the 1933 Act and sold by the holder thereof in accordance with such
registration or (B) such security may be sold without registration in compliance
with Rule 144 under the 1933 Act, or (C) a letter shall have been issued to the
Holder at its request by the staff of the Securities and Exchange Commission or
a ruling shall have been issued to the Holder at its request by such Commission
stating that no action shall be recommended by such staff or taken by such
Commission, as the case may be, if such security is transferred without
registration under the 1933 Act in accordance with the conditions set forth in
such letter or ruling and such letter or ruling specifies that no subsequent
restrictions on transfer are required. Whenever the restrictions imposed
hereunder shall terminate, as hereinabove provided, the Holder or holder of
Shares then outstanding as to which such restrictions have terminated shall be
entitled to receive from the Company, without expense to such holder, one or
more new certificates for the Warrant or for such Shares not bearing any
restrictive legend.

 



 5 

 

 

(f) Market Stand-Off.

 

(i) In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the 1933 Act, including the Company’s initial public offering, Holder shall not
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose or transfer for value or otherwise agree
to engage in any of the foregoing transactions with respect to, any shares of
Common Stock to be issued upon exercise hereof, without the prior written
consent of the Company or its lead managing underwriter(s). Such restriction
(the “Market Stand-Off”) shall be in effect for such period of time from and
after the effective date of the final prospectus for the offering as may be
requested by the Company or such underwriter(s). In no event, however, shall
such period exceed one hundred eighty (180) days, and the Market Stand-Off shall
in all events terminate two (2) years after the effective date of the Company’s
initial public offering.

 

(ii) Holder shall be subject to the Market Stand-Off only if the officers and
directors of the Company are also subject to similar restrictions.

 

(iii) Any new, substituted or additional securities which are by reason of any
recapitalization or reorganization of the Company distributed with respect to
the shares of Common Stock to be issued upon exercise hereof shall be
immediately subject to the Market standoff, to the same extent the shares of
Common Stock to be issued upon exercise hereof are at such time covered by such
provisions.

 

(iv) In order to enforce the Market Stand-Off, the Company may impose
stop-transfer instructions with respect to the shares of Common Stock to be
issued upon exercise hereof until the end of the applicable stand-off period.

 

(g) Any entity to whom Holder transfers any right to purchase the Shares
pursuant to this Warrant or any of the Shares issuable upon the exercise of such
right shall become a “Holder” for purposes of this Section 7.

 

8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the exercise of this Warrant and, from time to time, will take all steps
necessary to amend its Articles of Incorporation as the same may be amended from
time to time to provide sufficient reserves of shares of Common Stock issuable
upon exercise of the Warrant. The Company further covenants that all shares that
may be issued upon the exercise of rights represented by this Warrant, upon
exercise of the rights represented by this Warrant and payment of the Exercise
Price, all as set forth herein, will be free from all taxes, liens, and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein). The Company agrees
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

 

9. Amendments.

 

(a) This Warrant may be modified or amended or the provisions hereof waived with
the written consent of the Company and the holder, provided that no part of
Section 12 hereof (Right to Call) or Section 15(f) hereof Laidlaw & Co. (UK)
Ltd.’s (the “Placement Agent”) Fees and Expenses) may be amended or waived
without the written consent of the Placement Agent, in addition to the
foregoing. With respect to a proposed modification, amendment or waiver of
Section 12 only, if the Placement Agent does not object to such modification,
amendment or waiver within 10 business days following such date when the Company
has provided the Placement Agent with the proposed form of amendment,
modification or waiver, the consent of the Placement Agent will be deemed to
have been given. Any amendment, modification or waiver effected in accordance
with this Section 9 shall be binding upon each future holder of the Warrant and
the Company.

 



 6 

 

 

(b) No waivers of or exceptions to any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

 

10. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

 

(a) Reclassification, etc. If the Company at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired shall, by reclassification of
securities or otherwise, change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 10.

 

(b) Dividend, Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion thereof, remains outstanding and
unexpired shall declare a dividend or make a distribution on the outstanding
Common Stock payable in shares of its capital stock, or split, subdivide or
combine the securities as to which purchase rights under this Warrant exist into
a different number of securities of the same class, the Exercise Price for such
securities shall be proportionately decreased in the case of a dividend, split
or subdivision or proportionately increased in the case of a combination.

 

(c) Anti-Dilution.

 

i. Definitions. For the purposes of this Section 10(c), the following
definitions shall apply:

 

1. “Common Stock Equivalent” means warrants, options, subscription or other
rights to purchase or otherwise obtain Common Stock, any securities or other
rights directly or indirectly convertible into or exercisable or exchangeable
for Common Stock and any warrants, options, subscription or other rights to
purchase or otherwise obtain such convertible or exercisable or exchangeable
securities or other rights.

 

2. “Fully Diluted Basis” means, as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding exercisable,
exchangeable or convertible Common Stock Equivalents which, directly or
indirectly, on exercise, exchange or conversion result in the issuance of shares
of Common Stock, assuming in each instance that the holder thereof receives the
maximum number of shares of Common Stock issuable, directly or indirectly, under
the terms of the respective instrument, assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the amount of Common Stock ultimately issuable upon exercise,
exchange or conversion.

 



 7 

 

 

ii. Adjustment of Conversion Price Upon Issuance of Shares of Common Stock. For
so long as there are any Warrants outstanding, if and whenever at any time and
from time to time after the Warrant Issue Date, as applicable, the Company shall
issue, or is, in accordance with Sections 10(c)(ii)(1) through 10(c)(ii)(7) of
this Section 10, deemed to have issued, any shares of Common Stock for no
consideration or a consideration per share less than the Exercise Price, as
applicable, then, forthwith upon such issue or sale, the Warrants shall be
subject to a proportional adjustment determined by multiplying such Warrant
Exercise Price by the following fraction:

 

N(0) + N(1) N(0) + N(2)

 

Where:

 

N(0) = the number of shares of Common Stock outstanding (calculated on a Fully
Diluted Basis) immediately prior to the issuance of such additional shares of
Common Stock or Common Stock Equivalents;

 

N(1) = the number of shares of Common Stock which the aggregate consideration,
if any (including the aggregate Net Consideration Per Share with respect to the
issuance of Common Stock Equivalents), received or receivable by the Company for
the total number of such additional shares of Common Stock so issued or deemed
to be issued would purchase at the Warrant Exercise Price, as applicable, in
effect immediately prior to such issuance; and

 

N(2) = the number of such additional shares of Common Stock so issued or deemed
to be issued.



 

For purposes of this Section 10(c)(ii), the following Sections 10(c)(ii)(1) to
10(c)(ii)(5) shall be applicable:

 

1. Consideration for Shares. For purposes of this Section 10(c)(ii), the
consideration received by the Company for the issuance of any shares of Common
Stock or Common Stock Equivalents shall be computed as follows:

 

A. insofar as such consideration consists of cash, the consideration received
therefor shall be deemed to be the amount received by the Company therefor,
without deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith (excluding amounts paid for accrued interest, dividends or
distributions);

 

B. insofar as such consideration consists of property other than cash, the value
of such property received by the Company shall be deemed to be the fair value of
such property at the time of such issuance as determined in good faith by the
Board, without deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith;

 

C. insofar as such consideration consists of consideration other than cash or
property, the value of such other consideration shall be deemed to be the
aggregate par value of Common Stock issued or deemed issued; and

 

D. in the event that Common Stock or Common Stock Equivalents shall be issued in
connection with the issue of other securities of the Company, together
comprising one integral transaction in which no special consideration is
allocated to such Common Stock or Common Stock Equivalents by the parties
thereto, the allocation of the aggregate consideration between such other
securities and the Common Stock Equivalents shall be as determined in good faith
by the Board.

 



 8 

 

 

2. Issuance of Common Stock Equivalents. The issuance of any Common Stock
Equivalents shall be deemed an issuance of the maximum number of shares of
Common Stock issuable upon the complete exercise, conversion or exchange of such
Common Stock Equivalents (assuming the satisfaction of all vesting or other
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion), and no further adjustments shall be made upon
exercise, conversion or exchange of such Common Stock Equivalents.

 

3. Net Consideration Per Share. The “Net Consideration Per Share” which shall be
receivable by the Company for any shares of Common Stock issued upon the
exercise, exchange or conversion of any Common Stock Equivalents shall mean the
amount equal to the total amount of consideration, if any, received by the
Company for the issuance of such Common Stock Equivalents, plus the minimum
amount of consideration, if any, payable to the Company upon complete exercise,
exchange or conversion thereof, divided by the aggregate number of shares of
Common Stock that would be issued if such Common Stock Equivalents were fully
exercised, exchanged or converted (assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion).

 

4. Record Date. In case the Company shall establish a record date with respect
to the holders of any class or series of the Company’s capital stock or other
securities for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock or Common Stock Equivalents or
(B) to subscribe for or purchase shares of Common Stock or Common Stock
Equivalents, then such record date shall be deemed to be the date of the
issuance of the shares of Common Stock deemed to have been issued upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

5. Exceptions to Anti-Dilution Adjustments. The anti-dilution adjustments set
forth in this Section 10(c)(ii) shall not apply with respect to the following
(collectively, the “Excluded Securities”):

 

A. the issuance of shares of Common Stock (or options to purchase or acquire
shares of Common Stock) to employees, consultants, officers or directors of the
Company or any Affiliate or Subsidiary of the Company pursuant to a stock option
plan or restricted stock plan or arrangement, which issuance of shares of Common
Stock (or options to purchase or acquire shares of Common Stock) are unanimously
approved by the Board;

 

B. the issuance of Common Stock, Common Stock Equivalents or other securities to
financial institutions or other lenders or lessors in connection with any loan,
commercial credit arrangement, equipment financing, commercial property lease or
similar transaction that is primarily for purposes other than raising equity
capital for the Company or any of its affiliates and are approved by a majority
of the entire Board;

 

C. the issuance of any Common Stock, Common Stock Equivalent or other securities
pursuant to any capital reorganization, reclassification or similar transaction
that is primarily for purposes other than raising equity capital for the Company
or any of its Affiliates and that are approved a majority of the entire Board;

 



 9 

 

 

D. the issuance of any Common Stock, Common Stock Equivalent or other securities
to an entity as a component of any business relationship with such entity for
the purpose of (1) joint venture, technology licensing or development
activities, (2) distribution, supply or manufacture of the Company’s products or
services or (3) any other arrangement involving corporate partners that is
primarily for purposes other than raising equity capital for the Company or any
of its Affiliates and, in each of the foregoing cases, is approved by a majority
of the entire Board; or

 

(d) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 10, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such holder, furnish or cause to be furnished to
such holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property which at the time
would be received upon the exercise of the Warrant.

 

11. Registration Rights. The shares of Common Stock issuable upon exercise of
this Warrant shall have the registration rights set forth in the Unit Investor
Rights Agreement, dated as of December 19, 2012, among the Company and certain
purchasers named therein.

 

12. Right to Call. The Company may call this Warrant for redemption upon written
notice to the holder at any time the closing price of the Common Stock exceeds
$4.50 (as adjusted pursuant to Section 10) for 20 consecutive trading days, as
reported by Bloomberg, provided at such time there is an effective registration
statement covering the resale of the Shares. In the 60 business days following
the date the redemption notice is deemed given in accordance with Section 15(e)
hereof (the “Exercise Period”), investors may choose to exercise this Warrant or
a portion of the Warrant by paying the then applicable Exercise Price per share
for every Share exercised. Any Shares not exercised by 5:00 pm Eastern Time on
the last day of the Exercise Period will be redeemed by the Company at $0.01 per
share. Holder understands that the Placement Agent shall be entitled to receive
a warrant solicitation fee equal to 5% of the aggregate Exercise Price paid by
Holder upon such exercise following a call for redemption by the Company. The
Company shall direct the Holder to make such solicitation fee payment directly
to the Placement Agent and the Holder shall comply with such direction.

 

13. Reclassification; Reorganization; Merger.

 

In case of any capital reorganization, other than in the cases referred to in
Sections 10(a) and 10(b) hereof, or the consolidation or merger of the Company
with or into another corporation (other than a merger or consolidation in which
the Company is the continuing corporation and which does not result in any
reclassification of the outstanding shares of Common Stock or the conversion of
such outstanding shares of Common Stock into shares of other stock or other
securities or property), or in the case of any sale, lease, or conveyance to
another corporation of the property and assets of any nature of the Company as
an entirety or substantially as an entirety (such actions being hereinafter
collectively referred to as “Reorganizations”), there shall thereafter be
deliverable upon exercise of this Warrant (in lieu of the number of Shares
theretofore deliverable) the number of shares of stock or other securities or
property to which a holder of the respective number of Shares which would
otherwise have been deliverable upon the exercise of this Warrant would have
been entitled upon such Reorganization if this Warrant had been exercised in
full immediately prior to such Reorganization. In case of any Reorganization,
appropriate adjustment, as determined in good faith by the Board of Directors of
the Company, shall be made in the application of the provisions herein set forth
with respect to the rights and interests of the Holder so that the provisions
set forth herein shall thereafter be applicable, as nearly as possible, in
relation to any shares or other property thereafter deliverable upon exercise of
this Warrant. Any such adjustment shall be made by, and set forth in, a
supplemental agreement between the Company, or any successor thereto and the
Holder, with respect to this Warrant, and shall for all purposes hereof
conclusively be deemed to be an appropriate adjustment. The Company shall not
effect any such Reorganization unless, upon or prior to the consummation
thereof, the successor corporation, or, if the Company shall be the surviving
corporation in any such Reorganization and is not the issuer of the shares of
stock or other securities or property to be delivered to holders of shares of
the Common Stock outstanding at the effective time thereof then such issuer,
shall assume by written instrument the obligation to deliver to the Holder such
shares of stock, securities, cash, or other property as such Holder shall be
entitled to purchase in accordance with the foregoing provisions. In the event
of sale, lease, or conveyance or other transfer of all or substantially all of
the assets of the Company as part of a plan for liquidation of the Company, all
rights to exercise this Warrant shall terminate thirty (30) days after the
Company gives written notice to the Holder that such sale or conveyance or other
transfer has been consummated.

 



 10 

 

 

The above provisions of this Section 13 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.

 

14. Notice of Certain Events.

 

In case at any time the Company shall propose:

 

(a) to pay any dividend or make any distribution on shares of Common Stock in
shares of Common Stock or make any other distribution (other than regularly
scheduled cash dividends which are not in a greater amount per share than the
most recent such cash dividend) to all holders of Common Stock; or

 

(b) to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or

 

(c) to effect any reclassification or change of outstanding shares of Common
Stock or any consolidation, merger, sale, lease, or conveyance of property, as
described in Section 13; or

 

(d) to effect any liquidation, dissolution, or winding-up of the Company; or

 

(e) to take any other action which would cause an adjustment to the Exercise
Price;

 

then, and in any one or more of such cases, the Company shall give written
notice thereof by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
fifteen (15) days prior to: (1) the date as of which the holders of record of
shares of Common Stock to be entitled to receive any such dividend,
distribution, rights, warrants, or other securities are to be determined, (2)
the date on which any such reclassification, change of outstanding shares of
Common Stock, consolidation, merger, sale, lease, conveyance of property,
liquidation, dissolution, or winding-up is expected to become effective and the
date as of which it is expected that holders of record of shares of Common Stock
shall be entitled to exchange their shares for securities or other property, if
any, deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up, or (3) the date of such action which would require
an adjustment to the Exercise Price.

 

15. General Restrictions. Transfers to others may be made subject to compliance
with or exemptions from applicable securities laws. In order to make any
permitted assignment, the Holder must deliver to the Company an assignment form
duly executed and completed, together with the Warrant and payment of all
transfer taxes, if any, payable in connection therewith. The Company shall
within five Business Days transfer this Warrant on the books of the Company and
shall execute and deliver a new Warrant or Warrants of like tenor to the
appropriate assignee(s) expressly evidencing the right to purchase the aggregate
number of Shares purchasable hereunder or such portion of such number as shall
be contemplated by any such assignment.

 



 11 

 



 

16. Miscellaneous.

 

(a) Additional Undertaking. The Holder hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Holder or the shares of Common Stock issued
upon exercise hereof pursuant to the provisions of this Warrant.

 

(b) Governing Law; Venue. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of Nevada without resort to that State’s
conflict-of-laws rules. Venue for any legal action hereunder shall be in the
state or federal courts located in the Borough of Manhattan, New York, New York.

 

(c) Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(d) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Holder, the Holder’s permitted assigns and the legal representatives,
heirs and legatees of the Holder’s estate, whether or not any such person shall
have become a party to this Warrant and have agreed in writing to join herein
and be bound by the terms hereof.

 

(e) Notices. All notices, requests, demands and other communications given or
made in accordance with the provisions of this Warrant shall be addressed (i) if
to Holder, at such Holder’s address, fax number or email address, as furnished
to the Company, or (ii) if to the Company, to the attention of the Chief
Executive Officer at such address, fax number or email address furnished to the
Holder, and shall be made or sent by a personal delivery or overnight courier,
by registered, certified or first class mail, postage prepaid, or by facsimile
or electronic mail with confirmation of receipt, and shall be deemed to be given
on the date of delivery when made by personal delivery or overnight courier, 48
hours after being deposited in the U.S. mail, or upon confirmation of receipt
when sent by facsimile or electronic mail. Any party may, by written notice to
the other, alter its address, number or respondent, and such notice shall be
considered to have been given three (3) days after the overnight delivery,
airmailing, faxing or sending via e-mail thereof.

 

[Signatures appear on the following page]

 



 12 

 



 

IN WITNESS WHEREOF, Actinium Pharmaceuticals, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.

 

Dated as of March 14, 2017.

 



  ACTINIUM PHARMACEUTICALS, INC.         By: /s/ Kaushik J. Dave     Kaushik J.
Dave     Chief Executive Officer

 



 

 



 

NOTICE OF EXERCISE

 

To: Actinium Pharmaceuticals, Inc.

 

(1)The undersigned hereby elects to purchase __________________ (______) shares
of Common Stock of Actinium Pharmaceuticals, Inc., pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full.

 

(2)Payment shall take the form of (check applicable box):

 

[  ] lawful money of the United States; or

 

[  ] the cancellation of such number of warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the number of warrant Shares for which the Warrant is
being exercised pursuant to the cashless exercise procedure set forth in
subsection 3(c).

 

(3)In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock have not been registered under the Securities
Act of 1933, as amended (the “1933 Act”), and are restricted securities under
the 1933 Act and that the undersigned will not offer, sell, or otherwise dispose
of any such shares of Common Stock except under circumstances that will not
result in a violation of the 1933 Act or any state securities laws.

 

(4)Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

Name ___________________________________

 

(5)Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

 

Name ____________________________

 

Name ____________________________

 

Date: _________________________ Signature:
______________________________________

 

 

 



 

 